Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-36 directed to the invention of Fig. 17, non-elected without traverse.  Accordingly, claims 33-36 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claims 33-36 have been cancelled. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The previous rejection with prior art references Cole (US2015/0105793); Strommer (US2015/0343228) was reversed by patent board decision. Mainly the prior art of record fails to disclose the method of tunneling the tool percutaneously to a position near the xiphoid of the patient along the backside of the sternum. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771